                 Case 2:20-cr-00150-KJM Document 36 Filed 01/27/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANDRÉ M. ESPINOSA
   TANYA B. SYED
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00150-KJM

11                                Plaintiff,
                                                         ORDER ON UNOPPOSED MOTION TO
12                          v.                           DISMISS

13   RONALD STEVEN SCHOENFELD,

14                                Defendant.

15          This matter is before the Court on the United States’ unopposed motion to dismiss Count Three
16 of the Information in this case. As set forth in that motion, the Court finds:

17          1.      On January 25, 2021, the Court sentenced defendant Ronald Steven Schoenfeld to 22
18 months in custody after earlier accepting his guilty plea to Count One of the Information, which charged

19 a violation of 18 U.S.C. § 371—Conspiracy to Commit Wire Fraud.

20          2.      Counts Two and Three of the Information each alleged violations of 18 U.S.C.
21 § 1956(a)(1)(B)(i)—Money Laundering.

22          3.      In a written plea agreement between the parties, the United States agreed to seek
23 dismissal of the remaining counts of the Information after the Court sentenced Mr. Schoenfeld on Count

24 One, and its counsel moved to dismiss Count Two of the Information at the conclusion of the sentencing

25 hearing. However, counsel inadvertently failed to move to dismiss Count Three and does so in the

26 motion now before the Court.

27          4.      The defendant does not oppose the motion.
28
              Case 2:20-cr-00150-KJM Document 36 Filed 01/27/21 Page 2 of 2

 1         Accordingly, pursuant to the government’s motion, in the interest of justice, and for good cause

 2 shown, it is hereby ORDERED that, Count Three of the Information in this case shall be and is

 3 dismissed.

 4         IT IS SO ORDERED.

 5 DATED: January 27, 2021.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
